Citation Nr: 1712219	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-18 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus, Type 2 (DM), currently evaluated as 20 percent disabling, for accrued benefits purposes. 

2. Entitlement to an increased rating for early diabetic nephropathy, currently evaluated as 30 percent disabling, for accrued benefits purposes. 

3. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound, for accrued benefits purposes. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for accrued benefits purposes.


 REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1966.  The Veteran died in February 2008, and the appellant claims to be his surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the above claims.

In September 2011, the Board remanded the claims for additional development; the claims file has been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its September 2011 remand, directed the AOJ conduct development, specifically including issuing a separate rating decision as to the issue of whether the appellant may be recognized as the Veteran's surviving spouse for VA compensation purposes.  While the AOJ, in April 2016, sent the appellant a letter requesting additional information regarding the periods of separation from the Veteran prior to his death and the appellant responded to such in May 2016, the AOJ did not formally adjudicate the issue of the whether the appellant may be recognized as the Veteran's surviving spouse for VA compensation purposes. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  On remand, the AOJ should adjudicate the issue.

By way of background, as discussed in the September 2011 Board remand, the appellant, in her March 2008 claim for Dependency and Indemnity Compensation (DIC) benefits, reported that she was the surviving spouse of the Veteran, that she lived with the Veteran continuously from the date of marriage in April 1970 to the date of his death in February 2008, and that she had not remarried since the death of the Veteran. 

However, review of the record reveals that, contrary to the appellant's assertions, she and the Veteran did not in fact live together continuously from the date of marriage to the date of the Veteran's death.  Rather, the record reveals that the appellant and the Veteran were separated and living apart for several years at a time on several occasions over the course of their marriage, and may have been separated when the Veteran became terminally ill in September 2007.  In a March 1999 statement, the Veteran reported that he had been separated from his wife since March 1997 (i.e., for two years) and did not in any way contribute to his wife's sustenance or to the sustenance of their daughter.  Subsequently, however, during VA treatment in June 2000, the Veteran reported that he was currently living with his wife.  Additionally, during VA treatment in June 2001, the doctor noted that the Veteran was currently living with his wife and daughter in Toa Alta, and that although the Veteran and his wife had previously been separated for three years due to marital problems (i.e., drug use, financial problems, and relationship problems), they had gotten back together four months earlier (i.e., in February 2001). 

Thereafter, at his September 2003 VA psychiatric examination, the Veteran reported that he had separated from his wife two years earlier (i.e., in approximately September 2001), and was currently living alone in Toa Alto.  Then, during VA treatment in April 2004 and February 2005, the Veteran reported that he was again living with his wife in Toa Alto.  Moreover, during VA treatment in February 2005, the Veteran indicated that he was interested in seeking marital counseling in order to improve the situation at home.  Further, at his September 2005 VA psychiatric examination, the Veteran reported that he was living with his wife.  Two months later, during VA treatment in November 2005, the Veteran was noted to currently be living in a rehabilitation center following a drug abuse relapse; however, the doctor noted that, at that time, the Veteran hoped to return home to live with his wife in a few months.  Thereafter, at a September 2007 VA examination, the examiner reported that the Veteran was status-post prolonged hospitalization in the internal medicine ward, noting that his history had to be obtained from his medical records because the Veteran was unable to communicate, and although his wife was present, she was unaware of the details of the Veteran's conditions, symptoms, or treatments, and as such, was unable to provide complete and/or precise information regarding the Veteran's symptoms/complaints.  Finally, during VA hospitalization in October 2007, the doctor noted that the Veteran had been transferred to the hospital from a private nursing home. 

Based on the foregoing, the Board found that the evidence of record was inconclusive as to whether the appellant lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  

The AOJ, in its April 2016 letter requesting information from the appellant, requested that she specifically address the periods during which she and the appellant were separated, the periods dated from March 1997 to March 1999, September 2001 to September 2003, and possibly, November 2005 and September 2007.  In her May 2016 response, the appellant simply reported that she and the appellant were separated due to his hospitalization for alcohol abuse.  The Veteran's history of alcohol abuse treatment, including hospitalization, was already of record at the time of the Board's September 2011 remand.  She did not address the periods of separation cited in the AOJ's letter, specifically, the periods that lasted a number of years.  On remand, the AOJ should again contact the appellant and ask her to specifically address the periods noted.    

The Board discussed that the accrued benefits claims on appeal are inextricably intertwined with the issue of whether the appellant may properly be recognized as the Veteran's surviving spouse, and found that the accrued benefits claims must be deferred pending the adjudication of whether the appellant may properly be recognized as the Veteran's surviving spouse.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As the AOJ did not adjudicate the issue of whether the appellant may properly be recognized as the Veteran's surviving spouse for VA compensation purposes, the accrued benefits claims are still not ripe for Board adjudication.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should comply with the duty to notify and assist as to the issue of whether the appellant may be recognized as the Veteran's surviving spouse for VA compensation purposes, to specifically include sending the appellant a second letter requesting additional information regarding the periods during which she and the Veteran were separated, beyond any hospitalization for alcohol abuse, from March 1997 to March 1999, September 2001 to September 2003, and possibly, November 2005 and September 2007. 

2. Thereafter, in a rating decision, adjudicate the issue of whether the appellant may be recognized as the Veteran's surviving spouse for VA compensation purposes.  If it is determined that the appellant may not be considered the Veteran's surviving spouse, she should be notified of her appellate rights and afforded an appropriate period of time within which to respond. If a timely notice of disagreement is filed, provide the appellant with a statement of the case, and if an adequate and timely substantive appeal is filed, return this issue to the Board.

3. Finally, readjudicate the appellant's claims on appeal (i.e., entitlement to an increased rating for DM, currently evaluated as 20 percent disabling, for accrued benefits purposes; entitlement to an increased rating for early diabetic nephropathy, currently evaluated as 30 percent disabling, for accrued benefits purposes; entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound, for accrued benefits purposes; and entitlement to a TDIU, for accrued benefits purposes). If the benefits sought on appeal are not granted in full, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

